DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1-20 are pending in the application.  Of these, claims 1 and 11 are independent.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows (related to informalities): 

In the specification paragraph [0019], “pull-down stage 18L” has been replaced with --pull-up stage 18L-- (see 18L in Fig. 2A).

In the specification paragraph [0022], “pull-down stage 18L” has been replaced with --pull-up stage 18L-- (see 18L in Fig. 2A).

In claim 1, line 7, “a node at a reference potential” has been replaced with --a node at reference potential-- (without the second “a”, to be consistent in form with other recitations of the same in the claims; see, for example, claim 1 lines 24-25 and 27-28, claim 2 lines 6-7, etc.).

In claim 11, line 8, “a node at a reference potential” has been replaced with --a node at reference potential-- (without the second “a”, to be consistent in form with other recitations of the same in the claims; see, for example, claim 11 lines 25-26 and 28-29, claim 12 lines 6-7, etc.).

The title has been replaced with the following (to be more descriptive and clearly indicative of the invention to which the claims are directed):
--NON-VOLATILE MEMORY DEVICE INCLUDING A ROW DECODER WITH A PULL-UP STAGE CONTROLLED BY A CURRENT MIRROR--  


Drawings
The drawings are objected to because, in Fig. 8, the reference number “119” should be --199--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 11 (and respective dependent claims 2-10 and 12-20), the prior arts of record do not disclose or suggest the combination of all the limitations in each of the claims, including the particular combination of:  
each control circuit comprising a current mirror coupled to the supply node and to the internal node and configured to inject a mirrored current into the internal node, and a series switch circuit interposed between the internal node and the node at reference potential; in the step of deselection of the first word line, the corresponding series switch circuit is configured to decouple the corresponding internal node from the node at reference potential, so as to cause an increase in a voltage on the corresponding internal node; in the step of selection of the first word line, the corresponding series switch circuit is configured to couple the corresponding internal node to the node at reference potential, so as to cause a decrease in the voltage on the corresponding internal node; and each control circuit is configured to generate the corresponding control signal as a function of the voltage on the respective internal node (understood in light of, among others, Fig. 8 of the present application).

Below are some of the relevant references in the art:
US 8,737,137 B1 (“CHOY”) in Fig. 2 discloses a current mirror (e.g., including 104 and 238) configured to inject a mirrored current into an internal node associated with the gate of a pull-up transistor (e.g., 240), and a series switch circuit (e.g., 250, 248 and 246) interposed between the internal node and a node at ground reference potential; 
US 2006/0250852 A1 (“VIMERCATI”) in Fig. 7 discloses a current mirror (e.g., the 1:M mirror) configured to inject a mirrored current into an internal node (e.g., the RAMP node) associated with a row decoder, and a switch circuit (e.g., associated with START_RAMP) interposed between the internal node and a node at ground reference potential (see also Fig. 4); and
US 2010/0235714 A1 (“TODA”) in Fig. 42 disclose a word line driver (e.g., 102b) driven by a current mirror (e.g., including Q3 and Q1).

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824